DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s arguments (page 10-11), filed 12/17/2020, with respect to amended independent claim(s) 1 and 11 have been fully considered but are not persuasive as bit lines BL’s (fig. 4b) and also sources lines (sources S of 418(0)-418(N), [0046]) are electrically coupled a first conductor (412, [0045]) via respective first select devices (418(0)-418(N), fig. 4b). Furthermore, prior art Li et al. (US publication 2019/0006415 A1) still teaches amended independent claim(s) 1 and 11 as set forth below in this office action and applicant’s arguments have been fully incorporated into the claim rejection set forth below in this office action. Applicant’s argument regarding amended independent claim 19 have been fully considered and persuasive. Claim(s) 19-23 are allowed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1-4, 6-7, 11-12, and 14-17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Li et al. (US publication 2019/0006415 A1), hereinafter referred to as Li415.

Regarding claim 1, Li415 teaches a magnetoresistive memory (fig. 4a & 4b and related text), comprising: a plurality of magnetoresistive memory devices (426(0)-426(N), [0047]) wherein each magnetoresistive memory device includes a fixed magnetic region (430, [0047], fig. 4a), a free magnetic region (432), and an intermediate region (428) disposed in between the fixed and free magnetic regions (fig. 4a); and a first conductor (412, [0045]) extending adjacent each magnetoresistive memory device of the plurality of magnetoresistive devices (fig. 4a & 4b), wherein the first conductor is i) in electrical contact with the free magnetic region of each magnetoresistive memory device (fig. 4b) and ii) electrically coupled to a plurality of source lines (sources S of 418(0)-418(N), [0046]) via respective first select devices (418(0)-418(N), fig. 4b) without any of the plurality of magnetoresistive memory devices being situated in an electrical path between the first conductor and each of the plurality of source lines (426(0)-426(N) are not situated between 412 and sources S of 418(0)-418(N), fig. 4a or 4b).

Regarding claim 2, Li415 teaches wherein the intermediate region includes a dielectric material ([0047]).
Regarding claim 3, Li415 teaches wherein the fixed magnetic region of each magnetoresistive memory device is electrically connected to a second conductor (BL, memory cell is electrical connected to bit line, [0046], fig. 4b).
Regarding claim 4, Li415 teaches wherein the second conductor is a bit line ([0046], fig. 4b).
Regarding claim 6, Li415 teaches wherein a second select device (434(0)-434(N), [0047]) electrically connects the fixed magnetic region of each magnetoresistive memory device to the second conductor (memory cell is electrical connected to bit line), wherein the second select device is a transistor (fig. 4b).
Regarding claim 7, Li415 teaches wherein each magnetoresistive memory device of the plurality of magnetoresistive memory devices includes a magnetic tunnel junction ([0010 and 0047]).

Regarding claim 11, Li415 teaches a magnetoresistive memory (fig. 4a & 4b and related text), comprising: a memory array including a plurality of magnetoresistive memory devices ((426(0)-426(N), [0047]), wherein a first set of magnetoresistive memory devices of the plurality of magnetoresistive memory devices is arranged in a first row (WL row, fig. 4b), wherein each magnetoresistive memory device of the first set of magnetoresistive memory devices includes a first magnetic region (432, [0047]), a second magnetic region (430, [0047]), and an intermediate region (428, [0047]) disposed in between the first and second magnetic regions (fig. 4a); and a first conductor (412, [0045], fig. 46) disposed adjacent to each magnetoresistive memory device of the first set of magnetoresistive memory devices (fig. 4a & 4b), wherein a portion of the first conductor is in electrical contact with the first magnetic region of each magnetoresistive memory device of the first set of magnetoresistive memory devices (fig. 4b), and wherein the first conductor is electrically coupled to a plurality of source lines (sources S of 418(0)-418(N), [0046]) via respective first select devices (418(0)-418(N), fig. 4b) without any of the plurality of magnetoresistive memory devices being situated in an electrical path between the first conductor and each of the plurality of source lines (426(0)-426(N) are not situated between 412 and sources S of 418(0)-418(N), fig. 4a or 4b).
Regarding claim 12, Li415 teaches further comprising a plurality of third conductors (plurality of BL, [0046], fig. 4b) and a plurality of second select devices (434(0)-434(N), [0047]), wherein each third conductor of the plurality of third conductors is coupled to a respective second magnetic region of each magnetoresistive memory device of the first set of magnetoresistive memory devices via a respective second select device of the plurality of second select devices (memory cell, BL, and 434 are electrically coupled, fig. 4b).
Regarding claim 14, Li415 teaches wherein the first magnetic region includes a magnetization configured to transition between a first direction and a second direction when exposed to a spin orbit torque ([0039-0050]).
Regarding claim 15, Li415 teaches wherein the first magnetic region includes a magnetization configured to transition between a first direction and a second direction when exposed to a spin orbit torque, and wherein the second magnetic region includes a magnetization configured to remain fixed when exposed to the spin orbit torque ([0039-0050]).
Regarding claim 16, Li415 teaches further comprising a plurality of third conductors (plurality of BL, [0046], fig. 4b) and a plurality of second select devices (434(0)-434(N), [0047]), wherein each third conductor of the plurality of third conductors is a bit line ([0046]) coupled to a respective second magnetic region of each magnetoresistive memory device of the first set of magnetoresistive memory devices via a respective second select device of the plurality of second select devices (memory cell, BL, and 434 are electrically coupled).
Regarding claim 17, Li415 teaches wherein each magnetoresistive memory device of the plurality of magnetoresistive memory devices includes a magnetic tunnel junction ([0010 and 0047]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Li415, as applied to claim 1 or 11 above, and further in view of Yoda (US publication 2017/0169872 A1), hereinafter referred to as Yoda872.

Regarding claim 5, Li415 discloses all the limitations of claim 1 as discussed above on which this claim depends.
Li415 also teaches wherein a second select device (434, [0046]) electrically connects the fixed magnetic region of each magnetoresistive memory device to the second conductor (memory cell is electrical connected to bit line), wherein the second select device is a transistor (fig. 4b).
Yoda635 does not explicitly teach wherein the select device is a diode.
Yoda872 teaches wherein the select device is a diode ([0046 and 0115], fig. 8; a known alternative to a transistor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li415with that of Yoda872 so that wherein a second select device electrically connects the fixed magnetic region of each magnetoresistive memory device to the second conductor, wherein the second select device is a diode for simplifying circuit with 2-terminal diode device.
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR International Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007).
Regarding claim 13, Li415 discloses all the limitations of claim 11 as discussed above on which this claim depends.
Li415 also teaches further comprising a plurality of third conductors (plurality of BL, [0046], fig. 4b) and a plurality of second select devices (434(0)-434(N), [0047]), wherein each third conductor of the plurality of third conductors is coupled to a respective second magnetic region of each magnetoresistive memory device of the first set of magnetoresistive memory devices via a respective second select device of the plurality of second select devices (memory cell, BL, and 434 are electrically coupled, fig. 4b).
Li415 does not explicitly teach and wherein the plurality of second select devices are diodes.
Yoda872 teaches wherein the select device is a diode ([0046 and 0115], fig. 8; a known alternative to a transistor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li415 with that of Yoda872 so that further comprising a plurality of third conductors and a plurality of second select devices, wherein each third conductor of the plurality of third conductors is coupled to a respective second magnetic region of each magnetoresistive memory device of the first set of magnetoresistive memory devices via a respective second select device of the plurality of second select devices, and wherein the plurality of second select devices are diodes for simplifying circuit with 2-terminal diode device.
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR International Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Li415, as applied to claim 1 above, and further in view of Ebrahimi (US publication 2019/0189912 A1), hereinafter referred to as Ebrahimi912.

Regarding claim 8, Li415 discloses all the limitations of claim 1 as discussed above on which this claim depends.
Li415 does not explicitly teach wherein a magnetization direction of the free magnetic region is parallel to a direction of current flowing in the first conductor.
Ebrahimi912 teaches wherein a magnetization direction of the free magnetic region is parallel to a direction of current flowing in the first conductor (fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li415 with that of Ebrahimi912 so that wherein a magnetization direction of the free magnetic region is parallel to a direction of current flowing in the first conductor to generate spin-orbit torques that can impose a magnetization direction change on the FM free layer ([0051]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Li415, as applied to claim 1 above, and further in view of Buhrman (US publication 2015/0200003 A1), hereinafter referred to as Buhrman003.

Regarding claim 9, Li415 discloses all the limitations of claim 1 as discussed above on which this claim depends.
Li415 does not explicitly teach wherein a magnetization direction of the free magnetic region is orthogonal to a direction of current flowing in the first conductor and parallel to a plane of the first conductor.
Buhrman003 teaches wherein a magnetization direction of the free magnetic region is orthogonal to a direction of current flowing in the first conductor (fig. 6a) and parallel to a plane (a plane parallel to left or right side surface of bottom terminal) of the first conductor (fig. 6a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li415 with that of Buhrman003 so that wherein a magnetization direction of the free magnetic region is orthogonal to a direction of current flowing in the first conductor and parallel to a plane of the first conductor to generate spin-orbit torques that can impose a magnetization direction for a writing operation ([0047]).

Claim 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li415, as applied to claim 1 or 11 above, and further in view of Apalkov et al. (US publication 2017/0140804 A1), hereinafter referred to as Apalkov804.

Regarding claim 10, Li415 discloses all the limitations of claim 1 as discussed above on which this claim depends.
Li415 does not explicitly teach wherein the free magnetic region includes a high aspect ratio.
Apalkov804 teaches wherein the free magnetic region includes a high aspect ratio ([0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li415 with that of Apalkov804 so that wherein the free magnetic region includes a high aspect ratio in order to improve thermal stability of the free layer ([0028]).
Regarding claim 18, Li415 discloses all the limitations of claim 11 as discussed above on which this claim depends.
Li415 does not explicitly teach wherein the first magnetic region includes a high aspect ratio.
Apalkov804 teaches wherein the first magnetic region includes a high aspect ratio ([0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li415 with that of Apalkov804 so that wherein the first magnetic region includes a high aspect ratio in order to improve thermal stability of the free layer ([0028]).

Allowable Subject Matter
Claims 19-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 19 is allowable because the prior arts of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge do not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of claim 19 in its entirety. Hence, Claim 19 is allowable. The depended claims 20-23 are allowed for their dependency to claim 19.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828